Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.598 Page 1 of 12



 1    MAJED DAKAK (SBN 271875)
      mdakak@kbslaw.com
 2    KESSELMAN BRANTLY STOCKINGER LLP
      1230 Rosecrans Avenue, Suite 400
 3    Manhattan Beach, CA 90266
      (310) 307-4555
 4    (310) 307-4570 (Fax)
 5    DENNIS S. HYUN (SBN 224240)
      dhyun@hyunlegal.com
 6    HYUN LEGAL, APC
      515 S. Figueroa St., Suite 1250
 7    Los Angeles, CA 90071
      (213) 488-6555
 8    (213) 488-6554 (Fax)
 9    Attorneys for PLAINTIFF and CONSENTERS

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
      ELIZABETH CUEVAS, as an                  Case No. 3:18-cv-1189-GPC-LL
13    individual and on behalf of all others
      similarly situated,                      NOTICE OF FILING PLAINTIFF’S
14                                             CONSENT TO SUE FORMS
15                 Plaintiff,
                                               District Judge: Gonzalo P. Curiel
16          vs.                                Courtroom 2D
17
      CONAM MANAGEMENT
                                               Magistrate Judge: Linda Lopez
18    CORPORATION, a California
                                               Courtroom 2B
      corporation; and DOES 1 through 10,
19
      inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28
                                                         Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.599 Page 2 of 12



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT pursuant to this Court’s Order dated
 3   November 4, 2019 (Dkt. 67), counsel for Plaintiff hereby submits all “Consent to
 4   Join” forms that were postmarked within the 90-day opt-in period. A true and
 5   correct copy of all such properly submitted forms are attached hereto in Exhibit 1
 6   (with redactions to protect privacy of opt-ins). Counsel for the Plaintiff apologizes
 7   for the delay in this filing as it has been dealing with disruptions given the current
 8   covid-19 pandemic.
 9         Additionally, the names of each of the of 366 opt-ins who properly submitted
10   their “Consent to Join” forms have been copied to the below table for this Court’s
11   convenience. Counsel for the parties are meeting and conferring on a few late
12   “Consent to Sue” forms where the belated opt-ins believes they submitted their
13   opt-ins timely despite the fact it was postmarked after the deadline.
14             1   Aguilar                 Javier
15             2   Aguilera                Jose
               3   Aguirre                 Nancy
16
               4   Aguirre                 Ashley
17             5   Alfaro                  Monica
18             6   Ali                     Raymond
               7   Allen                   Cody
19
               8   Alva                    Rafael
20             9   Alvarado                Martha
21            10   Anaya                   Jose
22            11   Andrade                 Araceli
              12   Anthony                 Angelina
23
              13   Anthony                 Maiesha
24            14   Aragon                  Amber
25            15   Aragon                  Jamie
              16   Armenta                 Melissa
26
              17   Asebedo                 Vanessa
27            18   Ayotte                  Anna
28            19   Ayotte                  Wilson
                                      2        Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.600 Page 3 of 12



 1            20   Bacorn         Jerry
 2            21   Baldridge      Austin
 3            22   Banks          Karla
              23   Barr           Marlena
 4            24   Barragan       Anaberta
 5            25   Beamon         Dwayne
 6            26   Beasley        Conchita
              27   Bechtel        Alana
 7
              28   Becker         Jesica
 8            29   Belio          Sunshine
 9            30   Bell           Claudette
              31   Beltran        Jonathan
10
              32   Belvins        Arnesha
11            33   Bennick        Christina
12            34   Berber         Joe
13            35   Bernabe        Leonardo
              36   Bernard        Jamie
14
              37   Bolin          Dena
15            38   Borgstadt (Payne)
                                  Heather
16            39   Boucher        Genoia
              40   Brevig         Steven
17
              41   Brimage        Erika
18            42   Brodie         Michael
19            43   Brown          Guy
              44   Brown          Kerry
20
              45   Brown          Sharon
21            46   Bruce          John
22            47   Bush           Darrell
23            48   Caballero      Yvonne
              49   Calderon       Carlos
24
              50   Camino         Joanna
25            51   Campbell       Katheryn
26            52   Candia         Rose
              53   Cardenas       Jose
27
              54   Carlson        Curtis
28            55   Carlson        Kevin
                                        3      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.601 Page 4 of 12



 1            56   Carrillo       Salvidor
 2            57   Carter         Charmaine
 3            58   Carter         Joshua
              59   Castaneda      Gaberiel
 4            60   Castro         Jessica
 5            61   Castro         Nancy
 6            62   Caterina       Christine
              63   Chavez         Jorge
 7
              64   Chavez         Steven
 8            65   Choi           Esther
 9            66   Collazo        Julia
              67   Contreras      Kristian
10
              68   Cook           Donald
11            69   Corbett        Marcia
12            70   Correa         Juan
13            71   Cortez         Irma
              72   Coxsey         Tierra
14
              73   Crance-Agnew   Kelley
15            74   Crawley        Benjamin
16            75   Crowley        Kelly
              76   Crum           Jennifer
17
              77   Cruz           Pauline
18            78   Cueto          Fabian
19            79   Dalton         Michael
              80   Danninger      Crystal
20
              81   Davis          Cassina
21            82   Davis          Nicole
22            83   De Jesus       Robert
23            84   De La Rosa     Antonio
              85   Decker         Genevieve
24
              86   Dela Cruz      Christopher
25            87   Deo            Savita
26            88   Diaz           Leticia
              89   Dolezal-Guion  Yolanda
27
              90   Dominguez Blancas
                                  Reynaldo
28            91   Doucet         Mary
                                        4      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.602 Page 5 of 12



 1            92   Drake          Brittney
 2            93   Drake          Dean
 3            94   Duarte         Jonathan
              95   Dunson         Paul
 4            96   Duran          Patricia
 5            97   Duran          Jabier
 6            98   Dworaczyk      Christian
              99   Ealey          William
 7
             100   Earls          Tommy
 8           101   Edmonds        Thomas
 9           102   Edmond         Regina
             103   Emlinger       Molly
10
             104   Enriquez       Maria
11           105   Escobedo       Daniel
12           106   Esperanzate    Mendel
13           107   Espinoza       Lilia
             108   Estala         Kristina
14
             109   Eynon          Ivykristine
15           110   Faison         Pauline
16           111   Fanelli        Ruby
             112   Farrier-Bonner Tiffany
17
             113   Figueroa       Brianna
18           114   Flores         Jesse
19           115   Flores Hernandez
                                  Esteban
             116   Florez Jr.     Fermin
20
             117   Florez Vazquez Gerordo
21           118   Franco         Stephanie
22           119   Fry            Darci
23           120   Fuller         Darian
             121   Fulmore        Anthony
24
             122   Galvan         Monique
25           123   Garcia         Marco
26           124   Garcia         Juan
             125   Garcia         Monica
27
             126   Garcia         Steven
28           127   Garibay        Rudy
                                        5      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.603 Page 6 of 12



 1           128   Garrett        Regina
 2           129   Garza          Benigno
 3           130   Gaydarov       Jordan
             131   Gilbert        Kierra
 4           132   Gluck          Ira
 5           133   Glueck         Matthew
 6           134   Gomez          Chantanelle
             135   Gomez-Anzures  Ana
 7
             136   Gonzalez       Veronica
 8           137   Gonzalez       Alberto
 9           138   Gorman         Ginger
             139   Grammer        Christopher
10
             140   Grasso         Mary Beth
11           141   Green          Vianette
12           142   Greenwood      Celeste
13           143   Griffith       Vaniese
             144   Griggs         Leslie
14
             145   Guidry         Steve
15           146   Guinac         Marisol
16           147   Guinn          Brittany
             148   Gutierrez      Liliana
17
             149   Guzman         Carmen
18           150   Haase          Michael
19           151   Hamilton       Darnell
             152   Harman         Scott
20
             153   Harrell        Dalton Ray
21           154   Hathaway       Lori
22           155   Henderson      Jonathan
23           156   Hernandez      James
             157   Hernandez      Humberto
24
             158   Hess           Russell
25           159   Hillaby        Dezeri
26           160   Hines          Maletina
             161   Hintz          Brent
27
             162   Hodges         Patricia
28           163   Hoffman        Damon
                                        6      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.604 Page 7 of 12



 1           164   Holland        Dora
 2           165   Huertas        Orlando
 3           166   Hurst          Robert
             167   Hyche          M. Andre
 4           168   Ibarra         Erik
 5           169   Iwuaba         Stephanie
 6           170   Jackson        Dorion
             171   Janes          Morgan Wade
 7
             172   Jaquez         Avilene
 8           173   Jara           Larissa
 9           174   Jordan         Sophia
             175   Kealty         Katherine
10
             176   Kelly          Pamela
11           177   Kessman        Alan
12           178   Kimrey         Michael
13           179   King           Cynthia
             180   Korschinowski  Karleah
14
             181   Kraemer        Bradley
15           182   Krebsbach      Kirsty
16           183   Lambert        Jeremy
             184   Landry         Aimee
17
             185   Lee            Andre
18           186   Leggett        Heather
19           187   Lichman        Thomas
             188   Littleton      Beatrice
20
             189   Livingston     Paige
21           190   Logan          Deborah
22           191   Lopez          Jesus
23           192   Lopez          David
             193   Lopez          Javier
24
             194   Lopez          Eddie
25           195   Lopez          Juan
26           196   Lopez          Cinthya
             197   Lopez          Jesse
27
             198   Lopez          Dora
28           199   Lopez          Nayelli
                                       7       Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.605 Page 8 of 12



 1           200   Lopez-Velasco  Liana
 2           201   Maciel         Alonso
 3           202   Mack           LeeAnn
             203   Maeda          Shyheem
 4           204   Magana Ceron   Jorge
 5           205   Major          Jamie
 6           206   Malone         Miranda
             207   Manescu        William
 7
             208   Manning        Kylie
 8           209   Marin-Reyes    Analilia
 9           210   Markenson      Lori
             211   Marron         Santiago
10
             212   Martinez       Josh
11           213   Martinez       Esmeralda
12           214   Martinez       Eduardo
13           215   Martinez       Maria G
             216   Martinez-Rodriguez
                                  Alba M
14
             217   Masters        Aaron
15           218   Mata           Carolina
16           219   Mattie         Michelle
             220   Mazon          Andres
17
             221   McCloud        Larissa
18           222   McIntosh       Rick
19           223   McKinney       Jannelle
             224   Medina         Herber
20
             225   Mejia          Candelarea
21           226   Mendoza        Stephanie
22           227   Mendoza        Alfonso
23           228   Meth           Robert
             229   Meza           Christian
24
             230   Miller         Della
25           231   Milligan       Lisa
26           232   Mills          Diamond
             233   Moen           Aixa
27
             234   Monreal        Esmelralda
28           235   Montano        Fernando
                                        8      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.606 Page 9 of 12



 1           236   Moore          Christina
 2           237   Mora           Laura
 3           238   Moreno         Irma
             239   Munoz          Roberto
 4           240   Murphy         Joseph
 5           241   Myishia        Watkins
 6           242   Newman         Patrick
             243   Nieves         Juan
 7
             244   Northrop       Stanley
 8           245   Ochs           Wade
 9           246   Ocomen         Eugene
             247   Ogle           David
10
             248   Olivares       Alberto
11           249   Oneill         Jessica
12           250   Ornelas        Angelica
13           251   Oropeza        Diana
             252   Orozco         Ana
14
             253   Outlaw         Sabrina
15           254   Paine          Kimberly
16           255   Palafox        Jennifer
             256   Parris         Robert
17
             257   Partida        Josefina
18           258   Pelle          Markeda
19           259   Penhall        Nacoel
             260   Perez          Jennifer
20
             261   Perez          Jorge
21           262   Perez          Alberto
22           263   Perez          Elizabeth
23           264   Perez Ramos    Christian
             265   Phillips       Reagan
24
             266   Pitman         Jorie
25           267   Portillo       Ruben
26           268   Potter         Phillip
             269   Quesada        Teresa
27
             270   Quezada        Susan
28           271   Quillen        Melvin
                                        9      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.607 Page 10 of 12



  1          272   Quinnett       Brandon
  2          273   Rahn           Brandon
  3          274   Ramirez        Clarissa
             275   Ramirez        Oscar
  4          276   Ramirez        Raul
  5          277   Ramirez        Maria
  6          278   Ramos          Mayra
             279   Ramos          Pedro
  7
             280   Ramos          Raul
  8          281   Rand           Sheila
  9          282   Ransom         Ryan
             283   Rauer          Marjorie
 10
             284   Reed           Larry
 11          285   Regina         Isabella
 12          286   Renfro         Laura
 13          287   Reyes          Magali
             288   Reyes          Ivana
 14
             289   Ricks          Mack
 15          290   Riddle         Richard
 16          291   Ritchey        Elizabeth
             292   Robinson       Bronson
 17
             293   Rogers         Simone
 18          294   Rojas          Marissa
 19          295   Rolfe          Christy
             296   Romero         Monica
 20
             297   Ruffner        Joseph
 21          298   Ruiz           Rebecca
 22          299   Salazar        Agustin
 23          300   Salcedo        Francisco
             301   Salgado        Maria
 24
             302   Sanchez        Vidal
 25          303   Sanchez        Alberto
 26          304   Santee         Jeramie
             305   Santiago       Angelica
 27
             306   Santos         Elizabeth
 28          307   Sarinana       Zayda
                                       10      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.608 Page 11 of 12



  1          308   Savage         Richard
  2          309   Segura         Cindi
  3          310   Shelley        Esther
             311   Simas          Stephanie
  4          312   Smith          David
  5          313   Smith          Rosalyne
  6          314   Smith          Richard
             315   Soos           John
  7
             316   Soto           Carmen
  8          317   Soto           Helena
  9          318   Spillane       Timothy
             319   Spruell        Cory
 10
             320   Stanich        Bonnie
 11          321   Stanley        Gina
 12          322   Stevens        Toni
 13          323   Stevens        Ciarajade
             324   Stopper        Roman
 14
             325   Stratton       Tiffany
 15          326   Sudi           Abdalla
 16          327   Taylor         Jannelle
             328   Theimer        Michael
 17
             329   Thomas         Tyler
 18          330   Thompson       Richard
 19          331   Thompson       Jerrell
             332   Thompson       Cabriel
 20
             333   Torres         Mike
 21          334   Torres         Elizbeth
 22          335   Torres         Kiara
 23          336   Torres         Rafael
             337   Torrs          Sean
 24
             338   Tovar          Marco
 25          339   Townsel        Kenyada
 26          340   Tristan        Marlene
             341   Tucker         Amy
 27
             342   Uhland         Monica
 28          343   Urbi-Collum    Jocelyn
                                       11      Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
Case 3:18-cv-01189-GPC-LL Document 73 Filed 05/08/20 PageID.609 Page 12 of 12



  1          344   Valderrama         Ebelin
  2          345   Valdez             George
  3          346   Valenzuela         Noe
             347   Valeriano          Elide
  4          348   Vasylchuk          Mykola
  5          349   Vela               Ramon
  6          350   Velasquez          Miriam
             351   Velasquez          Pamela
  7
             352   Vera               Joel
  8          353   Vigil              Rose
  9          354   Villa              Jose
             355   Villanueva         Marcelo
 10
             356   Wassgren           Eric
 11          357   Williams           Brittney
 12          358   Williams           Janora
 13          359   Williams           Veronica
             360   Wilson             Karina
 14
             361   Worden             Hillary
 15          362   Wysmirski          Jennifer
 16          363   Xiong              Pa
             364   Yarbrough          Janet
 17
             365   Young              Keryn
 18          366   Zavala             Veronica
 19
 20   Dated: May 8, 2020           KESSELMAN BRANTLY STOCKINGER LLP
 21                                HYUN LEGAL, APC
 22                                         /s/ Majed Dakak
 23                                             Majed Dakak
 24                                Attorneys for PLAINTIFF and CONSENTERS
 25                                Email: mdakak@kbslaw.com
 26
 27
 28
                                     12        Case No. 3:18-CV-1189-GPC-LL
             NOTICE OF FILING PLAINTIFF’S CONSENT TO SUE FORMS
